Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
Authorization for this examiner's amendment was given in a telephone interview with Mr. Zhu He, (Registration number: 66,452), on 01/24/2021.

The claim 8 has been as following:
8. (Currently amended) A method, comprising:
sending, by a virtual machine manager, identifiers of M virtual machines to a metadata node (MDS) in a distributed storage system, wherein the distributed storage system comprises M data nodes, the M data nodes are deployed on the M virtual machines, and the M is a positive integer greater than or equal to 2;
receiving, by the virtual machine manager, grouping information sent by the MDS, wherein a mapping relationship between a plurality of anti-affinity groups and the identifiers of the M virtual machines is recorded in the grouping information, and virtual machines in each anti-affinity group of the plurality of anti-affinity groups have anti-affinity with each other; and 
deploying, by the virtual machine manager, the M virtual machines based on a comparison between the grouping information and an actual distribution status of the M virtual machines, wherein, after the deploying, any two of the virtual machines in the each anti-affinity group of the plurality of anti-affinity groups are deployed on different physical servers;
determining, by the virtual machine manager, that the actual distribution status of the M virtual machines is inconsistent with the grouping information, wherein a first virtual machine and a second virtual machine of a first anti-affinity group of the plurality of anti-affinity groups are on a first physical server of the different physical servers; and
 based on the actual distribution status and the grouping information, migrating, by the virtual machine manager, the second virtual machine from the first physical server to a second physical server of the different physical servers.

Reasons for Allowance
Claims 1-10, 12-20 are allowed over prior art of records.
The following is an examiner’s statement of reasons for allowance:
	The closest prior art , US 2012/0102258 A1 discloses Embodiments of the present invention provide methods, systems, and computer program products for dynamically reallocating memory affinity in a virtual machine after migrating the virtual machine from a source computer system to a destination computer system. Embodiments of the method migrate processor states and resources used by the virtual machine from the source computer system to the destination computer system. The method maps memory of the virtual machine to processor nodes of the destination computer system. The method deletes memory mappings in processor hardware, such as translation lookaside buffers and effective-to-real address tables, for the virtual machine on the destination computer system. The method starts the virtual machine on the destination computer system in virtual real memory mode.

However, none of the prior art, alone or in combination, anticipates or renders obvious the combination of limitations set forth in the independent claims …  deploying, by the virtual machine manager, the M virtual machines based on a comparison between the grouping information and an actual distribution status of the M virtual machines, wherein, after the deploying, any two of the virtual machines in the each anti-affinity group of the plurality of anti-affinity groups are deployed on different physical servers; determining, by the virtual machine 
The following is an examiner’s statement of reasons for allowance: 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUY TRUONG whose telephone number is (571)272-3773.  The examiner can normally be reached on M-F 8:30Am -5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 571272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CAMQUY TRUONG/Primary Examiner, Art Unit 2195